PER CURIAM.
This is an appeal from an adjudication of delinquency and an order placing appellant on probation. The juvenile was charged with burglary of a conveyance under Section 810.02(1), Florida Statutes (1979), and found guilty of petit theft under Section 812.014, Florida Statutes (1979). On appeal it is asserted that petit theft is not a lesser included offense of burglary of a conveyance. We agree and reverse the adjudication. Pursuant to Section 924.34, Florida Statutes (1979), we conclude the evidence showed appellant was guilty of trespass of a conveyance under Section 810.08(1), Florida Statutes, which was a necessarily lesser included offense of the crime charged. The matter is remanded to the trial court with instructions to enter judgment accordingly.
REVERSED AND REMANDED.
BERANEK, HERSEY and HURLEY, JJ., concur.